Citation Nr: 0817887	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  99-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities 
on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to June 
1970 in the United States Army and from December 1971 to 
December 1973 in the United States Navy. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at an RO hearing in August 2000 
and at a Board hearing at the RO in August 2003.  This matter 
was previously before the Board and was remanded in November 
2004, March 2006 and June 2007.


FINDING OF FACT

Disregarding the effect of the veteran's nonservice-connected 
disabilities, the positive evidence is in a state of 
equipoise with the negative evidence on the question of 
whether the veteran's service-connected disabilities render 
him unable to secure and follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities on an extraschedular basis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for total disability based on 
individual unemployability (TDIU) in March 1998.  In order to 
establish service connection for a total rating based upon 
individual unemployability due to service-connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability.  
When the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  Further, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, for those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), but are unemployable due to service connected 
disabilities, rating boards should submit such cases to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b). 

The veteran's service-connected disabilities are tinea 
infection of toenails with minimal disability and post-
operative status of nail of right great toe, with 
neurodermatitis, right foreleg, moderate, evaluated as 30 
percent disabling; flat feet, evaluated as 30 percent 
disabling; low back strain with minimal residuals, evaluated 
as 20 percent disabling; and calcaneal spurs associated with 
tinea infection, evaluated as 20 percent disabling.  The 
veteran has a combined disability rating of 70 percent.  
However, as the highest rating for any one service-connected 
disability is 30 percent, under the 38 C.F.R. § 4.16(a) 
criteria outlined above, the veteran does not meet the 
schedular criteria for a schedular TDIU rating.  Thus, in its 
June 2007 decision, the Board denied a total rating on a 
schedular basis.  However, the Board remanded the issue of 
entitlement to a total rating for extraschedular 
consideration by the Director, Compensation and Pension 
Service.  In a July 2007 determination, the Director found 
that the main reason for the veteran's inability to work 
comes from his numerous non-service connected disabilities, 
especially the residuals of surgeries for Morton's Neuroma 
with pain and deformity of the left foot. 
  
The Board must now determine whether the veteran's service-
connected disabilities result in impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  The Board emphasizes that 
a total rating based on individual unemployability is limited 
to consideration of service-connected disabilities.  

The evidence of record has been reviewed.  Social Security 
Administration (SSA) records showed that the veteran was 
awarded SSA disability benefits as of July 1996 due to 
residuals of surgical removal of Morton's Neuroma and 
secondary diagnoses of obesity and hyperalimentation.  

The veteran filed his current claim for TDIU in March 1998 in 
which he indicated that he had worked as a janitor, but had 
not been able to work since June 1991.  The veteran was 
afforded VA examinations for back and feet in August 1998, 
both done by the same examiner.  The examination reports 
noted that no medical records were available for review; 
however, based on the physical examination, the examiner 
found that the veteran's feet and low back disabilities would 
not preclude him from seeking some type of gainful 
employment. 

The veteran was afforded additional VA examinations in August 
2000, all done by a different examiner.  Again, it does not 
appear that medical records were available for review.  
However, this examiner clearly stated that the veteran's 
ability to obtain gainful employment is affected by his 
service-connected conditions.  

The veteran underwent another VA examination in January 2005.  
The claims file was reviewed.  The examination report stated 
that the veteran would have difficulty obtaining employment, 
as he could not do any sort of physical employment because of 
the pain he experienced with his walking and on his feet.  
The examiner commented that it would also be difficult for 
him to do a sedentary type job because of his low back pain 
and sitting for long periods of time would almost certainly 
exacerbate this pain.  

The veteran was afforded another VA examination in October 
2005.  The examiner found that the veteran was fairly 
debilitated with regards to his feet and had trouble sitting 
or standing in any one position for a long time because of 
both his feet and back.  The examiner further stated that it 
may indeed make it hard for the veteran to find employment.  

A VA examination for the veteran's feet was done in October 
2006.  The claims file was reviewed.  The examiner noted that 
the veteran always used a cane for walking.  There was 
evidence of abnormal weight bearing and show wear pattern.  
The examiner found that the veteran had left leg and foot 
pain secondary to calcaneal spurring and degenerative changes 
at 1st and 5th MTP.  The examiner noted that the veteran was 
not employed, but indicated that this disability prevented 
sports and severely affected daily activities such as chores, 
shopping and exercise.  The examiner found that the veteran's 
left leg/foot disability was at least as likely as not caused 
by or the result of the veteran's service-connected right leg 
condition due to bearing weight on the left side.   

VA treatment records have also been reviewed, which showed 
continuing complaints of low back pain and bilateral foot 
pain.  Importantly, a June 2001 mental health record showed 
that the veteran had borderline intellectual abilities with 
functional illiteracy in reading as well as limited spelling 
and arithmetic skills.  

The veteran testified at an August 2000 RO personal hearing.  
The veteran indicated that he was unemployed due to his 
service-connected disabilities and his last date of 
employment was in June 1991.  The veteran provided that he 
had worked for the same company for 21 years.  He started out 
as a laborer and then became a janitor.  He indicated that he 
spent extensive time on his feet.  The veteran provided that 
labor work included running a jack hammer, breaking pavement 
etc.  When his feet started getting worse, he became a 
janitor, but his feet continued to get worse to where he 
could not really walk so he left on disability retirement.  
The veteran also testified at an August 2003 Board hearing at 
the local RO.  The veteran reiterated that he was unable to 
work due to his service-connected disabilities.  He also 
provided that his highest level of education was the 12th 
grade, but he had problems reading.  He again indicated that 
the only type of work he had done was physically demanding.  

The Board has carefully considered the totality of the 
pertinent evidence in this difficult case.  It is readily 
clear that the veteran has a number of serious nonservice-
connected disorders.  Medical records refer not only to prior 
surgery for nonservice-connected Morton's Neuroma of the left 
foot, but also to a number of other nonservice-connected 
disorders, including a cardiovascular disorder, bladder 
cancer, and diabetes (although a July 2006 VA record reflects 
that the veteran denied having been diagnosed with diabetes).  
It appears that Social Security has found the veteran to be 
disabled in large part due to some of the nonservice-
connected disorders.  Nevertheless, it must be stressed that 
for purposes of determining entitlement to a total rating 
based on individual unemployability, it is not sufficient 
merely to deny a claim because a veteran may be rendered 
employable due to nonservice-connected disability.  Rather, 
VA must disregard the degree of nonservice-connected 
disability and consider only whether the service-connected 
disabilities alone would render the veteran unemployable.  
Blackburn v. Brown, 4 Vet.App. 395, 398 (1993).  

In the present case, a major problem appears to be 
distinguishing between foot disability due to the nonservice-
connected Morton's Neuroma residuals and the service-
connected pes planus, neurodermatitis, calcaneal spurs, and 
tinea infection of the toenails.  However, VA examiners in 
2005 and 2006 appear to be of the opinion that the foot 
disability picture is significant and the effect on daily 
activities severe.  Moreover, the January 2005 examiner also 
commented that not only would the problems with walking and 
being on his feet preclude physical employment, but the back 
disability (which is also service-connected) would make a 
sedentary job difficult as sitting for long periods would 
exacerbate the pain.  

The August 2000, January 2005 and October 2005 VA 
examinations essentially all found that it would be difficult 
for the veteran to be employed due to his service-connected 
feet and low back disabilities.  Moreover, the most recent VA 
examination also showed that the veteran's foot disabilities 
severely affected his ability to do daily activities, which 
may also translate to problems with employability.       

Further, significantly, according to the record, the 
veteran's education is limited to high school.  Moreover, 
there is evidence of additional limiting intellectual 
functioning.  Further, his employment history shows that he 
mainly did physical work.  Thus, given the veteran's 
education level, his inability to walk without assistance, 
his inability to sit for long periods of time, and his 
employment background consisting of manual labor and 
janitorial duties, the Board must conclude that (considering 
only the service-connected disabilities) a reasonable doubt 
exists as to whether he would be able to maintain 
substantially gainful employment.  Resolving all benefit of 
the doubt in the veteran's favor, the Board must conclude the 
veteran is unemployable due to his service-connected 
disabilities and that entitlement to TDIU is warranted.  38 
U.S.C.A.  § 5107(b).

The Board concedes that even if the veteran did not suffer 
from any of his service-connected disabilities, it may be 
that his various other medical disorders would render him 
unemployable.  However, the Board must also find that even if 
the veteran did not suffer from any of his nonservice-
connected disorders, his service-connected disabilities would 
also render him unemployable. 

The Board notes that under the Veterans Claims Assistance Act 
of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to a total 
rating, the question of whether VCAA requirements have been 
met is rendered moot. 


ORDER

A total evaluation based on individual unemployability due to 
service-connected disabilities is warranted.  The appeal is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


